     Case 2:19-cv-06761 Document 6 Filed 08/05/19 Page 1 of 15 Page ID #:31




 1 MARK ANCHOR ALBERT & ASSOCIATES
   MARK ANCHOR ALBERT, State Bar No. 137027
 2  albert@lalitigators.com
   JASON T. RIDDICK, State Bar No. 235980
 3  riddick@lalitigators.com
   800 W. 6th Street, Suite 1220
 4 Los Angeles, California 90017
   Telephone: (213) 699-1355
 5 Facsimile: (213) 699-1354
 6 Attorneys for Plaintiff TIMOTHY
   LYKINS
 7
 8                         UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 TIMOTHY LYKINS, an individual,             Case No. 2:19-cv-06761
12                Plaintiff,                  (to be related to 2:19-cv-01477-
                                              JAM-DB)
13          v.
14 GAVIN CHRISTOPHER NEWSOM, in               Notice of Related Case
   his official capacity as Governor of the
15 State of California; and ALEX              [Local Rule 83-1.3]
   PADILLA, in his official capacity as the
16 Secretary of State of the State of
   California,
17
                 Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                NOTICE OF RELATED CASE
     Case 2:19-cv-06761 Document 6 Filed 08/05/19 Page 2 of 15 Page ID #:32




 1 TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          In accordance with Local Rule 83.1.3, Plaintiff Timothy Lykins (“Lykins”)
 3 files the instant Notice of Related Case. The following case calls for a determination
 4 of the same or substantially identical questions of law and fact as the instant case
 5 and, therefore, is likely to entail substantial duplication of labor for the judges
 6 assigned to each respective case: Jerry Griffin et al. v. Alex Padilla, United States
 7 District Court Case No. CV 19-01477-JAM-DB (“Griffin”). A copy of the
 8 Complaint in Griffin is attached hereto as Exhibit 1. At issue in the Griffin case is
 9 the constitutionality of SB 27, the so-called Presidential Tax Transparency and
10 Accountability Act, which adds sections Section 6880 et seq. to the California
11 Elections Code (the "Trump Ballot Act"). Virtually identical to the instance case, the
12 Griffin case alleges that the Trump Ballot Act violates the First and Fourteenth
13 Amendments of the United States Constitution, as well as the Qualifications Clause
14 and 42 U.S.C. § 1983.
15          In light of the substantial identity of legal issues presented in these cases,
16 Plaintiff Lykins submits that litigating them separately will create unnecessary
17 duplication of labor and runs the risk of inconsistent rulings. Accordingly, these are
18 Related Cases for the purposes of Local Rule 83.1.3.
19
20 DATED: August 5, 2019                   MARK ANCHOR ALBERT & ASSOCIATES
21
22
                                           By:
23
                                                             Mark Anchor Albert
24
25                                               Attorneys for Plaintiff TIMOTHY LYKINS

26
27
28
                                              1
                                   NOTICE OF RELATED CASE
Case 2:19-cv-06761 Document 6 Filed 08/05/19 Page 3 of 15 Page ID #:33




                    Exhibit 1
        Case 2:19-cv-06761 Document 6 Filed 08/05/19 Page 4 of 15 Page ID #:34
          Case 2:19-cv-01477-JAM-DB Document 1 Filed 08/01/19 Page 1 of 12

 1   ROBERT PATRICK STICHT (SBN 138586)
     T. RUSSELL NOBILE*
 2   ROBERT D. POPPER*
     JUDICIAL WATCH, INC.
 3   425 Third Street SW, Suite 800
     Washington, D.C. 20024
 4   Telephone: (202) 646-5172
     Facsimile.: (202) 646-5199
 5   Email: rsticht@judicialwatch.org
     Email: rnobile@judicialwathc.org
 6   Email: rpopper@judicialwatch.org
 7   H. CHRISTOPHER COATES*
     Law Office of H. Christopher Coates
 8   934 Compass Point
     Charleston, South Carolina 29412
 9   Telephone: (843) 609-0800
     Email: curriecoates@gmail.com
10
     *Application for admission pro hac vice
11   forthcoming
12   Attorneys for Plaintiffs
13
                                UNITED STATES DISTRICT COURT
14
                                EASTERN DISTRICT OF CALIFORNIA
15

16                                  SACRAMENTO DIVISION
17   JERRY GRIFFIN, MICHELLE
     BOLOTIN, MICHAEL                                 Case No. _______________
18   SIENKIEWICZ, AND JAMES B.
     OERDING,
19                  Plaintiffs,                                COMPLAINT
         v.                                              FOR DECLARATORY AND
20                                                         INJUNCTIVE RELIEF
     ALEX PADILLA, in his official
21   capacity as Secretary of State of
     California,
22
                           Defendant.
23

24         Plaintiffs Jerry Griffin, Michelle Bolotin, Michael Sienkiewicz, and James B.
25   Oerding, by and through the undersigned counsel, file this Complaint for Declaratory and
26   Injunctive Relief against Defendant Alex Padilla, in his official capacity as the California
27   Secretary of State, and allege as follows:
28
                                                  1
                                                                   Complaint for Declaratory
                                                                      and Injunctive Relief
        Case 2:19-cv-06761 Document 6 Filed 08/05/19 Page 5 of 15 Page ID #:35
          Case 2:19-cv-01477-JAM-DB Document 1 Filed 08/01/19 Page 2 of 12

 1         1.     Plaintiffs are four California registered voters who seek declaratory and
 2   injunctive relief to enjoin California’s Presidential Tax Transparency and Accountability
 3   Act, S. Bill 27, 2019-2020 Reg. Sess. (Ca. 2019) (hereafter “SB 27”). This law requires
 4   all candidates who wish to participate in a California presidential primary to publicly
 5   disclose their tax returns for the past five years. Candidates who do not comply are
 6   barred from having their names printed on California’s primary ballots. Plaintiffs allege
 7   that SB 27 imposes candidate qualifications beyond those allowed by the U.S.
 8   Constitution and impermissibly burdens their federal constitutional and statutory rights.
 9                                JURISDICTION AND VENUE
10         2.     This Court has original jurisdiction over the subject matter of this action
11   pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy arise under
12   the Constitution and laws of the United States.
13         3.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a
14   Defendant resides in this district and because a substantial part of the events and
15   omissions giving rise to the claims herein occurred in this district.
16         4.     This Court has the authority to enter a declaratory judgment and to provide
17   injunctive relief pursuant to Rules 57 and 65 of the Federal Rules of Civil Procedure and
18   28 U.S.C. §§ 2201 and 2202.
19                                            PARTIES
20         5.     Plaintiff Jerry Griffin is a resident and a registered voter of Los Angeles
21   County, California, who has voted and intends to vote in the County. He is a registered
22   Republican who intends to vote in the 2020 primary and general elections for a party-
23   affiliated candidate.
24         6.     Plaintiff Michelle Bolotin is a resident and a registered voter of Los Angeles
25   County, California who has voted and intends to vote in the County. She is a registered
26   Independent who intends to vote in the 2020 general elections for a party-affiliated
27   candidate.
28
                                                 2
                                                                    Complaint for Declaratory
                                                                       and Injunctive Relief
        Case 2:19-cv-06761 Document 6 Filed 08/05/19 Page 6 of 15 Page ID #:36
          Case 2:19-cv-01477-JAM-DB Document 1 Filed 08/01/19 Page 3 of 12

 1          7.    Plaintiff Michael Sienkiewicz is a resident and a registered voter of San
 2   Francisco County, California who has voted and intends to vote in the County. He is a
 3   registered Republican who intends to vote in the 2020 primary and general elections for a
 4   party-affiliated candidate.
 5          8.    Plaintiff James B. Oerding is a resident and a registered voter of Yolo
 6   County, California who has voted and intends to vote in the County. He is a registered
 7   Democrat who intends to vote in the 2020 primary and general elections for a party-
 8   affiliated candidate.
 9          9.    Defendant Alex Padilla is the California Secretary of State and has served in
10   this capacity since January 5, 2015. He is sued in his official capacity only.
11                                             FACTS
12          10.   Plaintiffs bring this action under 42 U.S.C. § 1983 to remedy deprivations of
13   rights, privileges, or immunities secured by the Constitution and laws of the United
14   States.
15          11.   On July 30, 2019, California Governor Gavin Newsom signed SB 27 into
16   law.
17          12.   SB 27 revised California’s Election Code to include several provisions
18   imposing new requirements on party candidates wishing to participate in California’s
19   presidential preference primary. CAL. ELECTIONS CODE §§ 6880-84 (Deering 2019).
20          13.   SB 27 requires that all candidates seeking to participate in California’s
21   presidential primary produce to the California Secretary of State “every income tax return
22   the candidate filed with the Internal Revenue Service in the five most recent taxable
23   years.” Id., § 6883.
24          14.   These tax returns must be produced 98 days before the presidential primary.
25          15.   SB 27 directs the California Secretary of State to publish each candidate’s
26   tax returns within five days of receiving them by posting them on the Secretary’s website.
27          16.   The Secretary of State is responsible for enforcing this requirement.
28
                                                3
                                                                   Complaint for Declaratory
                                                                      and Injunctive Relief
        Case 2:19-cv-06761 Document 6 Filed 08/05/19 Page 7 of 15 Page ID #:37
          Case 2:19-cv-01477-JAM-DB Document 1 Filed 08/01/19 Page 4 of 12

 1   Specifically, SB 27 provides that “[n]otwithstanding any other law, the Secretary of State
 2   shall not print the name of a candidate for President of the United States on a primary
 3   election ballot, unless the candidate” timely discloses his or her tax returns. Id., § 6883.
 4         17.    The United States Constitution sets forth the exclusive qualifications for
 5   president:
 6         No Person except a natural born Citizen, or a Citizen of the United States, at
 7         the time of the Adoption of this Constitution, shall be eligible to the Office
 8         of President; neither shall any Person be eligible to that Office who shall not
 9         have attained to the Age of thirty five Years, and been fourteen Years a
10         Resident within the United States.
11   U.S. CONST. art. II, § 1, cl. 5 (“Qualifications Clause”).
12         18.    The Constitution divests states of any power to add qualifications to those
13   set forth in the Qualifications Clause.
14         19.    California does not possess the power to supplement the exclusive
15   qualifications set forth in the Qualifications Clause.
16         20.    SB 27 purports to impose additional qualifications in primary elections to
17   those set forth in the Qualifications Clause, including that the candidate disclose to the
18   Secretary of State, for public dissemination, that candidate’s tax returns.
19         21.    The new, substantive qualifications set forth in SB 27 only apply to party-
20   affiliated candidates and not to non-party-affiliated presidential candidates who do not
21   run in primaries.
22         22.    SB 27 creates an absolute bar to party candidates who would otherwise
23   qualify under the Qualifications Clause.
24         23.    No existing state or federal law mandates that presidential candidates
25   disclose their tax returns to participate in presidential primaries.
26         24.    California’s legislature determined that SB 27 is an “urgency statute
27   necessary for the immediate preservation of the public peace, health, or safety” which
28
                                                  4
                                                                     Complaint for Declaratory
                                                                        and Injunctive Relief
         Case 2:19-cv-06761 Document 6 Filed 08/05/19 Page 8 of 15 Page ID #:38
           Case 2:19-cv-01477-JAM-DB Document 1 Filed 08/01/19 Page 5 of 12

 1   “shall go into immediate effect,” and that the “facts constituting the necessity are” the
 2   need to “ensure that the protections afforded by this act are in place for the 2020 primary
 3   election.” SB 27, § 3.
 4         25.    California statewide presidential primary is March 3, 2020.
 5         26.    Applying the 98-day deadline set forth in SB 27 for disclosure, all candidate
 6   tax returns must be provided to the Secretary of State by Tuesday, November 26, 2019.
 7         27.    The United States has held 58 presidential elections and related primaries
 8   over the last 231 years. During that time, no state or federal law has ever mandated that
 9   presidential candidates disclose their tax returns to qualify or appear on a ballot.
10         28.    The United States ratified the Sixteenth Amendment authorizing the federal
11   income tax in 1913. Form 1040 entitled “U.S. Individual Income Tax Return” was
12   created that same year.
13         29.    Since 1913, voters have cast their ballots in 26 presidential elections in
14   which no state or federal laws required presidential candidates to disclose their tax
15   returns.
16         30.    The voluntary release of presidential candidates’ tax returns is a recent, and
17   partial, phenomenon, notwithstanding a current media narrative suggesting otherwise.
18         31.    President Richard Nixon disclosed his tax returns only after he was elected
19   to his second term. That disclosure only occurred, moreover, after an IRS employee in
20   West Virginia illegally leaked excerpts of his returns to The Providence Journal-Bulletin,
21   which later published them without authorization. This prompted President Nixon to
22   eventually release his complete tax return and submit to a voluntary audit.
23         32.    In 1976, President Gerald Ford released only a summary of his tax returns.
24         33.    One study found that 7 of 34 “major” candidates for president since 1976, or
25   about 20%, refused to produce their tax returns.
26         34.    In 1992, California Governor Jerry Brown, who was then Bill Clinton’s
27   closest rival, did not release his tax returns.
28
                                                   5
                                                                    Complaint for Declaratory
                                                                       and Injunctive Relief
        Case 2:19-cv-06761 Document 6 Filed 08/05/19 Page 9 of 15 Page ID #:39
          Case 2:19-cv-01477-JAM-DB Document 1 Filed 08/01/19 Page 6 of 12

 1         35.    In 2000, third-party candidate Ralph Nader did not disclose his tax returns.
 2         36.    During the 2017-2018 legislative session, California’s legislature passed
 3   Senate Bill 149, which was nearly identical to SB 27.
 4         37.    Reviewing SB 149, California’s Legislative Counsel “concluded that it
 5   would be unconstitutional if enacted.”
 6         38.    Governor Jerry Brown vetoed SB 149. In doing so, he noted:
 7         First, it may not be constitutional. Second, it sets a “slippery slope”
 8         precedent. Today we require tax returns, but what would be next? Five years
 9         of health records? A certified birth certificate? High school report cards?
10         And will these requirements vary depending on which political party is in
11         power? A qualified candidate’s ability to appear on the ballot is fundamental
12         to our democratic system. For that reason, I hesitate to start down a road that
13         well might lead to an ever escalating set of differing state requirements for
14         presidential candidates.
15         39.    During the 2016 election campaign, the issue of tax returns gained renewed
16   prominence after then-candidate Donald Trump declined to produce his returns.
17         40.    Spokespersons for President Trump have repeatedly confirmed that he will
18   not disclose his tax returns prior to the 2020 presidential election.
19         41.    Four candidates for the 2020 Democratic nomination for president have not
20   disclosed their tax returns. Those candidates are former Vice-President Joe Biden,
21   former-Secretary of Housing and Urban Affairs Julian Castro, Congresswoman Tulsi
22   Gabbard, and Andrew Yang.
23         42.    Section 1 of SB 27 (§ 6681) declares California’s purported interests in
24   requiring the disclosure of candidates’ personal tax returns.
25         43.    The California legislature declared that the State’s interests in requiring
26   disclosure of personal tax returns are: “ensuring that its voters make informed, educated
27   choices in the voting booth,” supplying “voters with” what is described as “essential
28
                                                 6
                                                                     Complaint for Declaratory
                                                                        and Injunctive Relief
        Case 2:19-cv-06761 Document 6 Filed 08/05/19 Page 10 of 15 Page ID #:40
           Case 2:19-cv-01477-JAM-DB Document 1 Filed 08/01/19 Page 7 of 12

 1   information” about a candidate’s “potential conflicts of interest, business dealings,
 2   financial status, and charitable donations,” allowing voters to “better estimate the risks of
 3   any given Presidential candidate engaging in corruption,” and ensuring that “any
 4   violations of the Foreign Emoluments Clause . . . or statutory prohibitions on behavior
 5   such as insider trading are detected and punished.” CAL. ELEC. CODE § 6681.
 6         44.    None of the interests proffered by the California legislature for requiring the
 7   disclosure of candidates’ tax returns is related to election procedure or administration.
 8   Rather, the stated interests incorporate particular, substantive judgments about what is
 9   most important for voters to know when considering a candidate, how voters should go
10   about “estimate[ing] the risk” of a candidate “engaging in corruption,” and what might
11   assist law enforcement in detecting violations of the Emoluments Clause and crimes
12   “such as insider trading.”
13         45.    SB 27 is not procedural nor administrative. It imposes a new, substantive
14   qualification on presidential candidates that renders them ineligible for a position on the
15   primary ballot if they choose not to release their tax returns.
16         46.    Unless SB 27 is enjoined, states will assume the power to create their own
17   qualifications for national candidates seeking to obtain a party’s nomination for president.
18   This could lead to as many as 50 distinct and possibly inconsistent sets of qualifications
19   regarding the only national election in the United States. Using rationales similar to
20   California’s, states might come to demand medical records, mental health records, sealed
21   juvenile records, driving records, results of intelligence, aptitude, or personality tests,
22   college applications, Amazon purchases, Google search histories, browsing histories, or
23   Facebook friends.
24         47.    Under SB 27, California voters can only cast their ballots in presidential
25   primaries for party candidates willing to waive their privacy rights regarding their
26   personal tax returns.
27         48.    SB 27 will have the effect of limiting the number of presidential candidates
28
                                                  7
                                                                       Complaint for Declaratory
                                                                          and Injunctive Relief
        Case 2:19-cv-06761 Document 6 Filed 08/05/19 Page 11 of 15 Page ID #:41
           Case 2:19-cv-01477-JAM-DB Document 1 Filed 08/01/19 Page 8 of 12

 1   that party voters have the opportunity to vote for in the primaries.
 2         49.    The harm inflicted on party voters by SB 27 will be greatly magnified by the
 3   fact that California’s congressional primaries take place at the same time. Whenever a
 4   popular, party-affiliated candidate is kept off the ballot by SB 27, that party’s turnout
 5   naturally will suffer. As a result, the rest of that party’s down-ballot candidates will be
 6   less likely to prevail under California’s nonpartisan blanket primary system, which allows
 7   only the top two vote-getters, regardless of party, to proceed to the general election.
 8         50.    Unless SB 27 is enjoined, California, through its Secretary of State, will
 9   prevent Plaintiffs and voters like them from having the opportunity to cast their votes on
10   March 3, 2020 in support of party candidates who are otherwise qualified to be president
11   of the United States.
12         51.    Immediate relief is needed to ensure that the national nomination of party
13   candidates is not disrupted by California’s new presidential qualification.
14                                      First Claim for Relief
15                 (Violation of the Qualifications Clause and 42 U.S.C. § 1983)
16         52.    Plaintiffs reallege all preceding paragraphs as if fully set forth herein.
17         53.    SB 27 purports to add candidate qualifications to those contained in the
18   Qualifications Clause.
19         54.    The State of California does not have the lawful authority to impose, nor
20   does its Secretary of State have the lawful authority to enforce, candidate qualifications
21   beyond those contained in the Qualifications Clause.
22         55.    SB 27 has the effect of handicapping a class of candidates who choose not to
23   supply their tax returns.
24         56.    SB 27 has the sole purpose of indirectly adding additional qualifications to
25   those set forth in the Qualifications Clause.
26         57.    Defendant Padilla has acted and, unless enjoined, will act under color of
27   state law to deprive Plaintiffs of their voting rights by violating the Qualifications Clause.
28
                                                 8
                                                                     Complaint for Declaratory
                                                                        and Injunctive Relief
        Case 2:19-cv-06761 Document 6 Filed 08/05/19 Page 12 of 15 Page ID #:42
           Case 2:19-cv-01477-JAM-DB Document 1 Filed 08/01/19 Page 9 of 12

 1         58.     Plaintiffs have no adequate remedy at law and will suffer serious and
 2   irreparable harm to their constitutional rights unless Defendant Padilla is enjoined from
 3   implementing and enforcing SB 27 with respect to party-affiliated presidential
 4   candidates.
 5                                     Second Claim for Relief
 6                    (Violation of the First Amendment and 42 U.S.C. § 1983)
 7         59.     Plaintiffs reallege all preceding paragraphs as if fully set forth herein.
 8         60.     Plaintiffs have a First Amendment right to express their political preferences
 9   by voting for any qualified presidential candidate.
10         61.     SB 27 limits candidates who may run in California’s party primaries on the
11   basis of whether they have released their tax returns.
12         62.     There is no legally sufficient justification for demanding that candidates
13   release their tax returns in order to appear on a primary ballot.
14         63.     Plaintiffs have a First Amendment right to associate with candidates who
15   choose to preserve their privacy by declining to release their tax returns, and to associate
16   with voters who prefer such candidates.
17         64.     SB 27 bars candidates who choose not to release their tax returns from
18   running in party primaries.
19         65.     There is no legally sufficient justification for barring candidates who choose
20   not to release their tax returns from running in party primaries.
21         66.     Plaintiffs have a First Amendment right to associate with other voters to
22   nominate the presidential candidates they prefer.
23         67.     SB 27 interferes with how Plaintiffs and the voters they choose to associate
24   with nominate the presidential candidates they prefer.
25         68.     There is no legally sufficient justification for interfering with how Plaintiffs
26   and the voters they associate with nominate the presidential candidates they prefer.
27

28
                                                  9
                                                                      Complaint for Declaratory
                                                                         and Injunctive Relief
        Case 2:19-cv-06761 Document 6 Filed 08/05/19 Page 13 of 15 Page ID #:43
          Case 2:19-cv-01477-JAM-DB Document 1 Filed 08/01/19 Page 10 of 12

 1         69.     By barring candidates from running in California’s party primaries on the
 2   basis of whether they release their tax returns, SB 27 inflicts a severe burden on
 3   California voters that is not justified by an overriding governmental interest.
 4         70.     SB 27 violates Plaintiffs’ First Amendment rights.
 5         71.     Defendant Padilla has acted and, unless enjoined, will act under color of
 6   state law to deprive Plaintiffs of their rights under the First Amendment.
 7         72.     Plaintiffs have no adequate remedy at law and will suffer serious and
 8   irreparable harm to their constitutional rights unless Defendant Padilla is enjoined from
 9   implementing and enforcing SB 27 with respect to party-affiliated presidential
10   candidates.
11                                      Third Claim for Relief
12                           (Violation of the Equal Protection Clause of the
13                           Fourteenth Amendment and 42 U.S.C. § 1983)
14         73.     Plaintiffs reallege all preceding paragraphs as if fully set forth herein.
15         74.     SB 27 creates two categories of voters, those who support party-affiliated
16   candidates, and those who support non-party-affiliated candidates.
17         75.     Party-affiliated candidates are required to produce tax returns in order to
18   appear on the ballot.
19         76.     Non-party-affiliated candidates do not compete in primaries and are not
20   required to produce their tax returns to appear on the ballot.
21         77.     There is no legally sufficient justification for treating voters who support
22   party-affiliated candidates differently from voters who support non-party-affiliated
23   candidates.
24         78.     SB 27 creates two categories of voters, those who support party-affiliated
25   candidates who do not release their tax returns, and those who support party-affiliated
26   candidates who do release their tax returns.
27         79.     Party-affiliated candidates who have chosen to preserve their privacy
28
                                                 10
                                                                      Complaint for Declaratory
                                                                         and Injunctive Relief
        Case 2:19-cv-06761 Document 6 Filed 08/05/19 Page 14 of 15 Page ID #:44
          Case 2:19-cv-01477-JAM-DB Document 1 Filed 08/01/19 Page 11 of 12

 1   respecting their tax return information by refusing to disclose their tax returns are barred
 2   from appearing on the primary ballot.
 3         80.      Party-affiliated candidates who do release their tax returns are not prohibited
 4   from appearing on the primary ballot.
 5         81.      There is no legally sufficient justification for treating voters who support
 6   party-affiliated candidates who do not release their tax returns differently from voters
 7   who support non-party-affiliated candidates who do release their tax returns.
 8         82.      SB 27 violates Plaintiffs’ rights under the Fourteenth Amendment to the
 9   equal protection of the laws.
10         83.      Defendant Padilla has acted and, unless enjoined, will act under color of
11   state law to deprive Plaintiffs of their rights under the Fourteenth Amendment.
12         84.      Plaintiffs have no adequate remedy at law and will suffer serious and
13   irreparable harm to their constitutional rights unless Defendant Padilla is enjoined from
14   implementing and enforcing SB 27.
15                                      PRAYER FOR RELIEF
16         WHEREFORE, Plaintiffs asks this Court to enter a judgement in their favor and
17   provide the following relief:
18               a. A declaratory judgment declaring that SB 27 violates the Qualification
19                  Clause, Article III, §1 cl. 5;
20               b. A declaratory judgment declaring that SB 27 violates Plaintiffs’ First
21                  Amendment rights;
22               c. A declaratory judgment declaring that SB 27 violates Plaintiffs’ rights under
23                  the Equal Protection Clause of the Fourteenth Amendment;
24               d. A permanent injunction prohibiting the Secretary of State of California from
25                  implementing, administering, and enforcing the provisions of SB 27;
26               e. An order that Defendants pay Plaintiffs’ reasonable attorney’s fees,
27                  including litigation expenses and costs; and
28
                                                     11
                                                                      Complaint for Declaratory
                                                                         and Injunctive Relief
Case 2:19-cv-06761 Document 6 Filed 08/05/19 Page 15 of 15 Page ID #:45
  Case 2:19-cv-01477-JAM-DB Document 1 Filed 08/01/19 Page 12 of 12
